DETAILED ACTION
Notice of Pre-AIA  or AIA  Status. 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	Claims 1-10 filed on 06/17/2020 are pending and being examined. Claims 1, 5, 6, and 10 are independent form.

Priority
3.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsui et al (JP2011-14798, hereinafter “Matsui”). A machine translated English version of the document is provided by the examiner along with this office action.

Regarding claim 1, Matsui discloses a system that is configured to be communicable with an image acquisition tool and detects a defect of an electric circuit formed on a semiconductor wafer from image data acquired from the image acquisition tool or characteristics extracted from the image data, the system comprising: a computer system; and an arithmetic module that is executed by the computer system (the method and system for inspecting defects on a wafer using the characteristics extracted from image data captured from the wafer; see fig.14), wherein the computer system 
receives, from the image acquisition tool, image data obtained by sequentially irradiating a plurality of patterns provided on the semiconductor wafer with a beam (a secondary electron image is scanned while irradiating and scanning an electron beam to a specified area of a wafer under specified inspection conditions; see S111 of fig.14 and para.77 of the original document and/or the translated English version; see “wafer”/”semiconductor substrate”, “electron beam irradiation”, “patterns”, see fig.2 and para.31-34, and para.67) and extracts characteristics of the plurality of patterns sequentially irradiated with a beam from the received image data, the characteristics being included in the image data, or receives characteristics of the plurality of patterns sequentially irradiated with a beam from the image acquisition tool, the characteristics being extracted from the image data (extracts the electrical characteristics of the defective portion by processing the image; see para.78), and derives a type of a defect by referring to related information for the characteristics of the plurality of patterns, the related information storing the characteristics of the plurality of patterns and types of defects in association with each other (performs a comparison inspection to determine a type of a defective portion based on the he electrical characteristics, e.g., “the resistance of the defect”, see para.78 and para.113; see different types of defects and the corresponding “electrical characteristics”, such as normal (d=0nm), defect 1 (d=1nm), defect 2 (d=2nm),…, defect 6 (d=10nm), are listed in fig.17/fig.16 and disclosed in para.85).

Regarding claim 2, Matsui discloses the system according to claim 1, wherein the characteristics of the plurality of patterns are obtained when the plurality of patterns are irradiated with a beam at different timings (see “plugs 7a,...7c” in fig.4, where each of the plugs is located in different areas and therefore is irradiated by different beams at different times; see 7a, … 7c of fig.4, and para.37).

Regarding claim 3, Matsui discloses the system according to claim 1, wherein the characteristics of the plurality of patterns are obtained when a beam irradiation point of the image acquisition tool is moved in a plurality of directions relative to the plurality of patterns (performs this inspection by step-and-repeat while moving the stage the next designated area to complete the whole inspection of the wafer; see para.80).

Regarding claim 4, Matsui discloses the system according to claim 1, wherein the related information is a database storing a plurality of characteristics and types of defects in association with each other, the plurality of characteristics being obtained by sequentially irradiating a plurality of patterns provided on the semiconductor wafer with a beam (stores the images and the corresponding electrical characteristics into the data storage 55; see para.123-124).

Regarding claim 6, Matsui discloses a system that is configured to be communicable with an image acquisition tool and detects a defect of an electric circuit formed on a semiconductor wafer from image data acquired from the image acquisition tool or characteristics extracted from the image data, the system comprising: a computer system; and an arithmetic module that is executed by the computer system (the method and system for inspecting defects on a wafer based on the characteristics extracted from image data captured from the wafer; see fig.14), 
wherein the computer system receives image data from the image acquisition tool (a secondary electron image is scanned while irradiating and scanning an electron beam to a specified area of a wafer under specified inspection conditions; see S111 of fig.14 and para.77 of the original document and/or the translated English version; see “wafer”/”semiconductor substrate”, “electron beam irradiation”, “patterns”, see fig.2 and para.31-34, and para.67)) and extracts characteristics of the plurality of patterns from the received image data, the characteristics being included in the image data, or receives characteristics of the plurality of patterns from the image acquisition tool, the characteristics being extracted from the image data (extracts the electrical characteristics of the defective portion by processing the image; see para.78), 
receives one or more netlists in which a relationship between an equivalent circuit of an electric circuit formed on the semiconductor wafer and defect information is described from a netlist database, estimates characteristics of the plurality of patterns from one or more netlists or estimates netlists based on characteristics of a plurality of patterns included in the image data (receives “the standard wafer information” table which describes the relationship among the voltage (potential difference), the resistance (i.e., “electrical characteristics”), and the significance (the depth) of a defect; see S120 of fig.1 and para. 83, see “the standard wafer information table” shown in fig.17, and para.85), 
compares the characteristics of the plurality of patterns estimated from the netlists and the characteristics of the plurality of patterns extracted from the image data to each other or compares the netlists received from the netlist database and the netlists estimated based on the characteristics of the plurality of patterns included in the image data to each other (performs a comparison inspection to determine a type of a defective portion based on the electrical characteristics (e.g., “the resistance”) and “the standard wafer information table”, see para.78 and para.113; see different types of defects and the corresponding “electrical characteristics”, such as normal (d=0nm), defect 1 (d=1nm), defect 2 (d=2nm),…, defect 6 (d=10nm), are listed in fig.17/fig.16 and disclosed in para.85), and outputs defect information described in a netlist selected based on the comparison (outputs the inspection results; see S115 of fig.14 and para.79).

Regarding claim 7, Matsui discloses the system according to claim 6, wherein the computer system receives a netlist of an equivalent circuit of a normal electric circuit and a netlist of an equivalent circuit of an electric circuit including a defect from the netlist database (receives “the standard wafer information” table which describes the relationship among the voltage (potential difference), the resistance (i.e., “electrical characteristics”), and the significance (the depth) of a defect; see S120 of fig.1 and para. 83, see “the standard wafer information table” shown in fig.17, and para.85), compares the netlist of the equivalent circuit of the normal electric circuit and the netlist of the equivalent circuit of the electric circuit including the defect or characteristics of a plurality of patterns extracted from the netlists to netlists estimated based on characteristics of a plurality of patterns included in the image data or to characteristics of the plurality of patterns extracted from the image data, and determines whether an electric circuit formed on the semiconductor wafer is a normal electric circuit or an electric circuit including a defect based on the comparison (performs a comparison inspection to determine a type of a defective portion based on the electrical characteristics (e.g., “the resistance”) and “the standard wafer information table”, see para.78 and para.113; see different types of defects and the corresponding “electrical characteristics”, such as normal (d=0nm), defect 1 (d=1nm), defect 2 (d=2nm),…, defect 6 (d=10nm), are listed in fig.17/fig.16 and disclosed in para.85).

Regarding claim 8, Matsui discloses the system according to claim 6, wherein the computer system compares characteristics under each of a plurality of image acquisition conditions relating to a plurality of patterns acquired from the image acquisition tool under the plurality of image acquisition conditions to characteristics extracted from the one or more netlists (performs a comparison inspection to determine a type of a defective portion based on the electrical characteristics (e.g., “the resistance”) and “the standard wafer information table”, see para.78 and para.113; see different types of defects and the corresponding “electrical characteristics”, such as normal (d=0nm), defect 1 (d=1nm), defect 2 (d=2nm),…, defect 6 (d=10nm), are listed in fig.17/fig.16 and disclosed in para.85), and outputs defect information described in a netlist selected based on the comparison (outputs the inspection results; see S115 of fig.14 and para.79).

Regarding claim 9, Matsui discloses the system according to claim 6, wherein the computer system determines a manufacturing process that brings about the defect based on a comparison of a netlist received from a netlist database storing one or more netlists for each of manufacturing processes of the semiconductor wafer or characteristics of a plurality of patterns extracted from the netlist to a netlist estimated based on characteristics of a plurality of patterns included in the image data or characteristics of a plurality of patterns included in the image data (performs a comparison between the standard wafer and the wafer to be inspected, see para.113).

Regarding claim 5, claim 5 is an inherent variant of claim 1, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 1.

Regarding claim 10, claim 10 is an inherent variant of claim 6, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 6.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kitamura et al, US 20060245636. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        1/21/2022